 2       Case 1:20-cv-03019-MKD         ECF No. 23   filed 09/24/20   PageID.1433 Page 1 of 3

 3

 4

 5                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 6
                                                                        Sep 24, 2020
 7                                                                          SEAN F. MCAVOY, CLERK




 8                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF WASHINGTON

10 TIMOTHY F.,                                         No. 1:20-cv-03019-MKD
               1



11                         Plaintiff,
                                                       ORDER DENYING MOTION FOR
12            vs.                                      SUBSTITUTION OF PARTY
                                                       WITH LEAVE TO RENEW
13 ANDREW M. SAUL,
   COMMISSIONER OF SOCIAL                         ECF NO. 20
14 SECURITY,
                       Defendant.
15
          BEFORE THE COURT is Plaintiff’s Motion for Substitution of Party. ECF
16
   No. 20. Attorney James Tree represents Plaintiff; Special United States Assistant
17
   Attorney Joseph Langkamer represents Defendant. The Court has reviewed the
18
   briefing and the record herein, and is fully informed. For the reasons discussed
19
   below, the motion is denied with leave to renew.
20



     1
         To protect the privacy of plaintiffs in social security cases, the undersigned

     identifies them by only their first names and the initial of their last names.

          ORDER - 1
     Case 1:20-cv-03019-MKD      ECF No. 23    filed 09/24/20   PageID.1434 Page 2 of 3




 1         On February 12, 2020, Plaintiff filed an appeal of an administrative law

 2 judge’s denial of his application for disability insurance benefits under Title II and

 3 supplemental security income benefits under Title XVI of the Social Security Act.

 4 ECF No. 1. On August 20, 2020, the Court granted Plaintiff’s Motion for

 5 Summary Judgment and remanded the matter pursuant to sentence four of 42

 6 U.S.C. § 405(g). ECF No. 18. On September 9, 2020, Plaintiff’s counsel filed a

 7 Motion for Substitution of Party, noting Plaintiff’s death. ECF No. 20. According

 8 to the certificate of death, ECF No. 20-1, Plaintiff died on May 27, 2020. The

 9 declaration of Megan Derosier states she is the daughter of the deceased Plaintiff.

10 ECF No. 21. Ms. Derosier seeks substitution as plaintiff with Mr. Tree as her

11 counsel.

12         Federal Rule of Civil Procedure 25 outlines the procedure required for

13 substitution of a party upon a party’s death where the claim is not extinguished:

14         If a party dies and the claim is not extinguished, the court may order
           substitution of the proper party. A motion for substitution may be made by
15         any party or by the decedent’s successor or representative. If the motion is
           not made within 90 days after service of a statement noting the death, the
16         action by or against the decedent must be dismissed.

17 Fed. R. Civ. P. 25(a)(1). In addition to these substantive requirements, the “motion

18 to substitute, together with a notice of hearing, must be served on the parties as

19 provided in Rule 5 and on nonparties as provided in Rule 4.” Fed. R. Civ. P.

20 25(a)(3).


      ORDER - 2
     Case 1:20-cv-03019-MKD      ECF No. 23    filed 09/24/20   PageID.1435 Page 3 of 3




 1         Here, although there is no dispute Plaintiff’s death does not extinguish his

 2 Title II claim and the motion is timely, Plaintiff’s motion does not address whether

 3 Ms. Derosier is a proper party or evidence service in the manner required by Rule

 4 25(a)(3). A “proper party” under Rule 25(a)(1) is a successor in interest or legal

 5 representative of the decedent, such as the executor of the decedent’s will or the

 6 administrator of his estate. See Hilao v. Estate of Marcos, 103 F.3d 762, 766 (9th

 7 Cir. 1996) (applying Rule 25(a)(1) to the legal representatives of the deceased

 8 estate); Mallonee v. Fahey, 200 F.2d 918, 919-20 (9th Cir. 1953) (“Rule 25(a)(1)

 9 applies only to the substitution of legal representatives.”). Here, Plaintiff states her

10 familial relationship but not her legal relationship to the decedent.

11         As the Court lacks evidence the requirements of Rule 25 were met,

12 Plaintiff’s Motion for Substitution of Party, ECF No. 20, is DENIED with leave

13 to renew.

14         The District Court Executive is directed to file this Order and furnish copies

15 to counsel.

16         DATED this September 24, 2020.

17                               s/Mary K. Dimke
                                 MARY K. DIMKE
18                      UNITED STATES MAGISTRATE JUDGE

19

20


      ORDER - 3
